1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     GUILLERMO JOSE LEON RAMIREZ
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                       )   Case No. 2:19-cr-0011 JAM
                                                     )            2:19-cr-0012 MCE
11                  Plaintiff,                       )
                                                     )   UNOPPOSED MOTION AND ORDER FOR
12   vs.                                             )   TEMPORARY MODIFICATION OF
                                                     )   CONDITIONS OF PRETRIAL RELEASE
13   GUILLERMO JOSE LEON RAMIREZ,                    )
                                                     )   Hon. Allison Claire
14                  Defendant.                       )
                                                     )
15                                                   )
16           The defendant, GUILLERMO JOSE LEON RAMIREZ, is currently on pretrial release in
17   this district. He has cosigned a bond along with his brother, Aurelio Leon Ramirez, secured by
18   all the equity in his brother’s home. See CR 7 in 2:19-cr-011 JAM. Mr. Ramirez is charged in
19   2:19-cr-0011 JAM with one violation of 18 U.S.C. § 922(g) (felon in possession of ammunition),
20   and in 2:19-cr-0012 MCE with violations of 21 U.S.C. §§ 846, 841(a)(1) (conspiracy to
21   distribute and to possess with intent to distribute fentanyl) (Count 1), and 21 U.S.C. § 841(a)(1)
22   (distribution of fentanyl) (Counts 2 and 3). See CR 17 in 2:19-cr-11 JAM, and see CR 27 in
23   2:19-cr-12 MCE.
24           The defendant, Guillermo Ramirez, through Assistant Federal Defender, Hannah R.
25   Labaree, hereby moves that Defendant’s Conditions of Release be temporarily amended to
26   suspend conditions number 11 and 12 (location monitoring and hours of curfew) (CR 23 in 2:19-
27   cr-11 JAM), on September 20 and September 21, with all other conditions to remain in full force
28   and effect.

       Unopposed Motion for Temporary Modification
       of Terms of Pretrial Release
1           Condition 12 currently requires that Mr. Ramirez remain inside his residence every day
2    from 9:00 P.M. to 6:00 A.M., and is enforced by Condition 11, which imposes on Mr. Ramirez
3    location monitoring. Defendant requests that special conditions 11 and 12 be temporarily
4    amended such that Mr. Ramirez not be subject to curfew or ankle monitoring on the nights of
5    September 20 and September 21. The purpose is to allow Mr. Ramirez to spend the weekend
6    with his kids at his brother’s house in Oroville. He is currently living at a different address, and
7    would like to spend quality time with his family prior to imposition of the expected period of
8    custody in this case.
9           On September 12, 2019, Mr. Ramirez’ Pretrial Services Officer indicated that Mr.
10   Ramirez is in compliance with his conditions of release. Pretrial Services is not opposed to the
11   temporary removal of the location monitoring and curfew conditions. The Assistant United
12   States Attorney does not oppose this request in light of the Pretrial Services Officer’s approval.
13          Therefore, Defendant respectfully requests that the above-described temporary
14   modification be made to Mr. Ramirez’ special conditions of pretrial release for the nights of
15   September 20 and 21.
16                                                  Respectfully submitted,
17   DATED: September 12, 2019                      HEATHER E. WILLIAMS
18                                                  Federal Defender
19
                                                    /s/ Hannah R. Labaree
20                                                  HANNAH R. LABAREE
                                                    Assistant Federal Defender
21                                                  Attorney for GUILLERMO JOSE LEON
                                                    RAMIREZ
22
23
24
25
26
27
28

      Unopposed Motion for Temporary Modification
      of Terms of Pretrial Release
1                                                   ORDER
2    GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT Special
3    Condition of Release Numbers 11 and 12 for defendant, Guillermo Jose Leon Ramirez, imposing
4    location monitoring and setting his hours of curfew from 9 PM to 6 AM, be temporarily
5    suspended on September 20 and 21, 2019. These two conditions shall resume on the evening of
6    September 22, such that the curfew of 9:00 P.M. be re-imposed on September 22 (condition 12)
7    and enforced via location monitoring (condition 11). All other conditions of pretrial release shall
8    remain in force.
9
10   Dated: September 18, 2019

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Unopposed Motion for Temporary Modification
      of Terms of Pretrial Release
